            IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF NORTH CAROLINA

MIGUEL ANGEL MARQUEZ-                      )
MARTINEZ                                   )
(a/kla BRIANNA MARQUEZ-                    )
MARTINEZ),                                 )
                Plaintiffs                 )
                                           )   Case No. 5:18-63118-D
            v.                             )
                                           )
UNITED STATES OF AMERICA, et al.,          )
                                           )
                   Defendants              )
                                           )


                              ORDER TO WITHDRAW COUNSEL

      This matter is before the Court on Plaintiff Miguel Angel Marquez-Martinez

a/kla Brianna Marquez-Martinez's Motion to Withdraw the Appearance of Aisha

Davis (Dckt 51). The Motion is GRANTED.



Dated: December ..2JL, 2018                       SO ORDERED,
                                                           I
                                                           L




        Case 5:18-ct-03118-D Document 55 Filed 12/20/18 Page 1 of 1
